Exhibit 10.48

[International Wixom, LLC Letterhead]

        Page 1 of 1

 

   August 6, 2012    Rockwell Medical, Inc.     AFFILIATES:    Rob Chioini   
30142 Wixom Road    Wixom, MI 48393

International Real

Estate, L.L.C.

   Re:     30142 Wixom Rd, Wixom, MI    Dear Mr. Chioini,

Livonia International

Development, L.L.C.

   Per your request, our firm will renew your lease for the facility located at
30142 Wixom Road, for


a two (2) year Lease term. Our company is willing to discount your current
rental rate as follows

for the term stated below:

Darryl Rogers

Holdings, L.L.C.

   30142 Wixom Road:


(2) Year                 September 1, 2012- August 31, 2014 $13,562.13 per month

All above Amounts subject to NNN per Month                            

Darin Investment Company, L.L.C.

   Your current escrow payment will be in addition to the above quoted rental
amounts. This escrow


amount will be due each month thru December 31st of each year. At that time an
escrow analysis

will be completed and the figure could change based upon actual expense.

International Beck

Associates, L.L.C.

   The above rate is based on a renewal of the lease in an “as is” condition.
All other terms and


conditions of your original Lease Agreement dated October 23, 2000 and all
subsequent renewals,

shall remain in full force and effect.

International-NRZ

Associates, L.L.C.

   First Right of Refusal: Tenant shall have First Right of Refusal to the
facility located at 30126 Wixom


Road, Wixom, provided that the Tenant has not defaulted in the terms, conditions
or covenants of

the original Lease Agreement, and subsequent renewals. Upon notice, Tenant shall
provide a fully

executed Lease Agreement within three (3) days of submittal.

International-

Darin, L.L.C.

   This Lease Renewal Agreement shall be fully binding once executed by both
Tenant and Landlord. This is a confidential document which is not to be
discussed with any third parties.

11900 Middlebelt

Properties, Inc.

   Please feel free to contact my office (248) 353-4800 should you have any
questions.          Very truly yours,       International Wixom, LLC

 

International-

Wixom, LLC

  

 

Agreed to and Accepted By:

International Wixom, LLC

  

Agreed to and Accepted By:

Rockwell Medical, Inc

  

/s/ Darryl Rogers, Member

  

/s/ Rob Chioini, President

Colonial

Storage, L.L.C.

  

Darryl Rogers, Member

Date: August 14, 2012

FAX/SCAN/EMAIL COPY BINDING

  

Rob Chioini, President

Date: August 14, 2012

 

Construction Services   Development   Industrial Leasing   Sales/Leaseback  
Interior Renovations 23179 Telegraph Rd   Southfield, Michigan 48033  
248-353-4800   Fax 248-353-4849